Howard, J., orally.
The court is to draw inferences as a jury might. The $245 note was paid to defendant’s intestate. His acceptance of the new notes was, in legal contemplation, a payment of the $300 note.
The contract now in suit was given to a married woman, who has since deceased. The question is, whether her surviving husband can maintain a suit upon it, it being contended by defendant that it should have been brought only by her administrator or heir, she having left a child which is still living.
By the common law, the contract, in its origin, belonged to the husband. In legal construction, it was made to him. The right of action upon it was his. The statutes cited do not apply. They only operated prospectively. The contract in suit was made prior to their enactment. The defence is not maintained.
Interest having been received annually by defendant’s intestate, upon the two notes, till the principals were paid, annual *565interest is now to be computed from the date of the notes, till the principals were paid thereon respectively.
On the amounts thus acertained, simple interest only is to be cast, and the plaintiff is to have judgment for one-eighth of the aggregate.

Defendant defaulted.